Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG INPHI CORPORATION , a Delaware corporation CLARICE ACQUISITION CORPORATION, a Delaware corporation ClariPhy Communications, Inc. , a Delaware corporation AND FORTIS ADVISORS LLC, solely in its capacity as SECURITYHOLDERS’ AGENT November 1 , 2016 TABLE OF CONTENTS Page 1. Definitions 1 Merger Consideration Definitions 1 Other Definitions 5 2. The Merger 16 The Merger 16 Closing; Effective Time 17 Effect of the Merger 17 Certificate of Incorporation; Bylaws 17 Directors and Officers 17 Effect on Capital Stock 17 Target Stock Options 19 Target Warrants 20 Dissenters’ Rights 20 Payment Schedule 21 Surrender of Certificates 22 No Further Ownership Rights in Target Capital Stock 23 Lost, Stolen or Destroyed Certificates 23 Taking of Necessary Action; Further Action 24 Rounding 24 Withholding Rights 24 3. Representations and Warranties of Target 24 Organization, Standing and Power; Subsidiaries 24 Authority 25 Governmental Authorization 26 Financial Statements 26 Capital Structure 27 Absence of Certain Changes 30 Absence of Undisclosed Liabilities 30 Litigation 30 Intellectual Property 31 Target Products 37 Export Control for Target Products 38 Privacy; Security Measures 38 Interested Party Transactions 39 Minute Books 39 Material Contracts 39 Real Estate 40 Accounts Receivable 41 Customers and Suppliers 41 Title to Property 42 Environmental Matters 42 Taxes 43 Employee Benefit Plans 47 Employee Matters 50 Insurance 52 i TABLE OFCONTENTS (continued) Page Compliance With Laws 52 Brokers’ and Finders’ Fee 52 International Trade Matters 53 Absence of Unlawful Payments 53 Compliance with Rights of First Refusal 53 Disclosure 53 4. Representations and Warranties of Acquiror and Merger Sub 54 Organization, Standing and Power 54 Authority 54 Sufficiency of Funds 54 5. Conduct Prior to the Effective Time 54 Conduct of Business of Target 54 No Solicitation 57 6. Additional Agreements 58 Information Statement 58 Access to Information 58 Confidentiality 59 Public Disclosure 59 Regulatory Approval; Further Assurances 59 Notification of Certain Matters 61 Employees 61 Expenses 64 Consents 64 Tax Matters 64 D&O Insurance 66 Resignation Letters 68 Contract Termination 68 Patent Recording 68 IP Purchase Consideration 68 IP Purchase Agreement 68 7. Conditions to the Merger 68 Conditions to Obligations of Each Party to Effect the Merger 68 Additional Conditions to the Obligations of Acquiror and Merger Sub 69 Additional Conditions to Obligations of Target 72 8. Termination, Amendment and Waiver 73 Termination 73 Effect of Termination 73 Amendment 73 Extension; Waiver 74 9. Indemnification 74 Escrow Consideration. 74 Indemnification by the Effective Time Holders 74 Indemnification Claims 78 Resolution of Conflicts 78 Securityholders’ Agent 79 Actions of the Securityholders’ Agent 81 Third-Party Claims 81 ii TABLE OFCONTENTS (continued) Page Tax Effect of Indemnification Payments 81 Effect of Investigation 81 Sole and Exclusive Remedy 82 General Provisions 82 Notices 82 Counterparts; Electronic Signatures 83 Entire Agreement; Nonassignability; Parties in Interest 83 Severability 84 Governing Law; Arbitration 84 Waiver of Jury Trial 85 Rules of Construction 85 Specific Enforcement 85 Amendment; Waiver 85 Interpretation 85 Certain Waivers 86 iii LIST OF EXHIBITS Exhibit A Intellectual Property Purchase Agreement Exhibit B Form of Written Consent and Joinder Exhibit C Argentina Exercise Notice Exhibit D Certificate of Merger Exhibit E Form of Option Acknowledgement Exhibit F Form of Warrant Acknowledgement Exhibit G Form of Letter of Transmittal Exhibit H Form of Resignation Letter Exhibit I Form of Escrow Agreement Exhibit J-1 Form of Legal Opinion (United States) Exhibit J-2 Form of Legal Opinion (Argentina) LIST OF SCHEDULES ScheduleA List of Key Employees ScheduleB Knowledge Individuals Schedule C Permitted Encumbrances Schedule D -1 Required Contract Consents Schedule D -2 Best Efforts Contract Consents Schedule E Specified Matters Schedule F Certain Target Products Schedule G Contracts to Terminate Schedule 3 Target Disclosure Schedule Schedule 1.1(e)(ii) IP Assignment Agreements Schedule 1.1(e)(iii) Target Third Party Claims Schedule 6.7(d) Certain Target Employee Plans Schedule 7.2(z) Option Acknowledgement Individuals Schedule 10.11(c) Transaction Law Firms AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (the “ Agreement ”) is made and entered into as of November 1, 2016 by and among Inphi Corporation, a Delaware corporation (“ Acquiror ”), Clarice Acquisition Corporation, a Delaware corporation (“ Merger Sub ”) and wholly owned Subsidiary of Acquiror, ClariPhy Communications, Inc., a Delaware corporation (“ Target ”), and Fortis Advisors LLC, a Delaware limited liability company, solely in its capacity as the securityholders’ agent (“ Securityholders’ Agent ”). RECITALS A.Target, Acquiror and Merger Sub believe it is in the best interests of their respective companies and the stockholders of their respective companies to effect the merger hereafter provided for herein, in which Merger Sub would merge with and into Target and Target would become a wholly-owned subsidiary of Acquiror (the “ Merger ”) and, in furtherance thereof, the Boards of Directors of Target, Acquiror and Merger Sub have approved the Merger, this Agreement and the transactions contemplated hereby; B.Prior to delivery of this Agreement, and as a condition and inducement for Acquiror’s willingness to have entered into this Agreement, each Key Employee shall have executed and delivered to Acquiror (i) an employment agreement, (ii) a proprietary rights and inventions agreement and (iii) a noncompetition agreement with Acquiror, in each case, to become effective upon the Closing and in form and substance as agreed between Acquiror and Target (collectively, the “ Key Employee Agreements ”); C.Concurrently with the execution of this Agreement and as a material inducement to the willingness of Acquiror to enter into this Agreement, stockholders of the Target constituting the Required Stockholder Approval will execute and deliver a Written Consent and Joinder substantially in the form attached hereto as Exhibit B (the “ Written Consent and Joinder ”). D.Target, Acquiror and Merger Sub desire to make certain representations and warranties and other agreements in connection with the Merger. NOW, THEREFORE, in consideration of the covenants and representations set forth herein, and for other good and valuable consideration, the parties agree as follows: 1. Definitions . 1.1 Merger Consideration Definitions . As used in this Agreement, the following terms related to the Merger Consideration shall have the following meanings: (a)“ Merger Consideration ” means the Closing Merger Consideration plus the portion of the Escrow Consideration and Expense Fund Amount, if any, that is paid to the Effective Time Holders in accordance with the provisions of this Agreement. (b)“ Closing Merger Consideration ” means an amount in cash equal to $300,000,000 plus the aggregate exercise price of all Eligible Vested Target Options and Eligible Target Warrants, plus the Closing Cash Items, minus the Closing Indebtedness, minus the amount of the Target Transaction Expenses that remains unpaid at Closing, minus the Escrow Consideration, minus the Expense Fund Amount, minus the Argentina Equity Amount. (c)“ Closing Cash Items ” means the sum of (i) the cash and cash equivalents, (ii) the restricted cash and (iii) the Marketable Securities Value, in each case, of Target and its Subsidiaries on a consolidated basis as of immediately prior to the Effective Time, and, if applicable, calculated in accordance with GAAP applied using the same accounting methods, practices, principles, policies and procedures used in the Target Financial Statements, consistently applied; provided, however, thatany amounts ofIP Purchase Considerationtreated as cash or cash equivalents under (i) shall be excluded from the Closing Cash Items. (i)“ Marketable Securities Value ” shall mean the fair market value, expressed in dollars, of any Marketable Securities owned by the Target or its Subsidiaries as of immediately prior to the Effective Time, such fair market value which shall equal the closing price or last sale price of such share as of the Business day immediately prior to Closing. (ii)“ Marketable Securities ” shall mean securities meeting all of the following requirements: (A)the issuer thereof is then subject to the reporting requirements of Section13 or Section15(d) of the Exchange Act and is then current in its filing of all required reports and other information under the Act and the Exchange Act, (B)the securities are then traded or quoted on a nationally recognized securities exchange, inter-dealer quotation system or over-the-counter market, and (C) following the Closing, Target or the Surviving Corporation would not be restricted in any manner from immediately publicly re-selling all of such shares. (d)“ Closing Indebtedness ” shall mean all obligations of Target and its Subsidiaries for borrowed money as of immediately prior to the Effective Time. (e)“ Target Transaction Expenses ” means the Transaction Expenses incurred by or owed by Target or any Subsidiary of Target prior to the Effective Time and to the extent unpaid at the Effective Time in connection with the transactions contemplated by this Agreement, plus (i) all severance or change of control payments and benefits incurred or owed by Target, Acquiror or any of their Affiliates pursuant to the employment agreements listed on Schedule 1.1(e) (the “ Target Severance Payments ”), (ii) the Target Employer Share to the extent unpaid at Closing, (iii) the Target IP Transfer Fee to the extent unpaid at Closing, and (iv) the Target Third Party Claim Amount, to the extent a settlement is entered into with respect thereto prior to Closing, and to the extent unpaid at Closing. For the sake of clarity, the following Transaction Expenses shall be deemed incurred by or owed by Acquiror in connection with the transactions contemplated by this Agreement and shall not constitute Target Transaction Expenses: (x) all severance payments and benefits incurred or owed by Target other than the Target Severance Payments, (y) the Acquiror Employer Share, if any, and (z) those Transaction Expenses described in subsection (iii) in the definition of Transaction Expenses. (i)“ Target Employer Share ” shall mean an amount equal to the employer share of employment taxes related to the Target Severance Payments, plus the employer share of employment taxes related to the Option Cash-Out Payments; provided, however, in no event shall the Target Employer Share exceed $430,000. 2 (ii)“ Target IP Transfer Fee ” shall mean the amount agreed to be paid by Target in connection with theagreements set forth on Schedule 1.1(e)(ii) . (iii)“ Target Third Party Claim Amount ” shall mean the amount agreed to be paid by Target in connection with the settlement of the matter set forth on Schedule 1.1(e)(iii) . (iv)“ Acquiror Employer Share ” shall mean an amount equal to the employer share of employment taxes related to all severance payments and benefits incurred or owed by Target, Acquiror or any of their Affiliates other than the Target Severance Payments, plus the employer share of employment taxes related to the Option Cash-Out Payments, but only to the extent such amount exceeds $430,000. (f)“ Escrow Consideration ” means $30,000,000.00. (g)“ Argentina Equity Amount ” means the aggregate amount of $8,000,000 paid by Acquiror to Fundación Fulgor immediately prior to the Closing on behalf of Target to acquire all of the remaining outstanding shares of ClariPhy Argentina, S.A. not owned by Target pursuant to that certain Exercise Notice in substantially the form attached hereto as Exhibit C (the “ Argentina Exercise Notice ”). (h)“ IP Purchase Consideration ” means the aggregate amount paid by Acquiror to Target and its Subsidiaries pursuant to the IP Purchase Agreement. (i)“ Distribution Amount ” shall mean the Closing Merger Consideration minus the Aggregate Liquidation Amount. (j)“ Aggregate Liquidation Amount ” shall mean the sum of the Series A Preference Amount, Series A-1 Preference Amount, and Series B Preference Amount. (k)“ Eligible Target Warrants ” shall have the meaning set forth in Section 2.8(a) . (l)“ Eligible Vested Target Option ” shall have the meaning set forth in Section 2.7(a) . (m)“ Fully Diluted Amount ” shall mean the number of shares of Target Capital Stock outstanding as of immediately prior to the Effective Time on an as-converted to Target Common Stock basis plus the number of shares of Target Capital Stock underlying the Eligible Vested Target Options and Eligible Target Warrants. (n)“ Series A Preference Amount ” shall mean an amount equal to (i) the total number of shares of Series A Preferred Stock and Series A Prime Preferred Stock outstanding as of immediately prior to the Effective Time plus the number of shares of Series A Preferred Stock underlying the Eligible Target Warrants outstanding as of immediately prior to the Effective Time which are exercisable for shares of Series A Preferred Stock, and (ii) multiplied by $1.00. 3 (o)“ Series A Distribution Amount ” shall mean a number equal to the lesser of (i) an amount equal to the Distribution Amount multiplied by the Series A Percentage and (ii) an amount equal to the Series A Preference Amount. (p)“ Series A Percentage ” shall mean a number, expressed as a percentage, calculated by dividing (i) that number of shares of Series A Preferred Stock and Series A Prime Preferred Stock outstanding as of immediately prior to the Effective Time on an as-converted to Target Common Stock basis plus the number of shares of Series A Preferred Stock underlying the Eligible Target Warrants outstanding as of immediately prior to the Effective Time which are exercisable for shares of Series A Preferred Stock by (ii) the Fully Diluted Amount, and multiplying such quotient by 100. (q)“ Series A Aggregate Amount ” shall mean the sum of the Series A Preference Amount and the Series A Distribution Amount. (r)“ Series A Per Share Amount ” shall mean (i) the Series A Aggregate Amount divided by (ii) the number of shares of Series A Preferred Stock and Series A Prime Preferred Stock outstanding as of immediately prior to the Effective Time plus the number of shares of Series A Preferred Stock underlying the Eligible Target Warrants outstanding as of immediately prior to the Effective Time which are exercisable for shares of Series A Preferred Stock. (s)“ Series A-1 Preference Amount ” shall mean an amount equal to the total number of shares of Series A-1 Preferred Stock and Series A-1 Prime Preferred Stock outstanding as of immediately prior to the Effective Time multiplied by $1.15. (t)“ Series A-1 Distribution Amount ” shall mean a number equal to the lesser of (i) an amount equal to the Distribution Amount multiplied by the Series A-1 Percentage and (ii) an amount equal to the Series A-1 Preference Amount. (u)“ Series A-1 Percentage ” shall mean a number, expressed as a percentage, calculated by dividing that number of shares of Series A-1 Preferred Stock and Series A-1 Prime Preferred Stock outstanding as of immediately prior to the Effective Time on an as-converted to Target Common Stock basis by the Fully Diluted Amount, and multiplying such quotient by 100. (v)“ Series A-1 Aggregate Amount ” shall mean the sum of the Series A-1 Preference Amount and the Series A-1 Distribution Amount. (w)“ Series A-1 Per Share Amount ” shall mean the Series A-1 Aggregate Amount divided by the number of shares of Series A-1 Preferred Stock and Series A-1 Prime Preferred Stock outstanding as of immediately prior to the Effective Time. (x)“ Series B Preference Amount ” shall mean an amount equal to (i) the total number of shares of Series B Preferred Stock, Series B-1 Preferred Stock, Series B Prime Preferred Stock and Series B-1 Prime Preferred Stock outstanding as of immediately prior to the Effective Time plus the number of shares of Series B-1 Preferred Stock underlying the Eligible Target Warrants outstanding as of immediately prior to the Effective Time which are exercisable for shares of Series B-1 Preferred Stock, and (ii) multiplied by $0.60. 4 (y)“ Series B Distribution Amount ” shall mean a number equal to the lesser of (i) an amount equal to the Distribution Amount multiplied by the Series B Percentage and (ii) an amount equal to the Series B Preference Amount. (z)“ Series B Percentage ” shall mean a number, expressed as a percentage, calculated by dividing (i) that number of shares of Series B Preferred Stock, Series B-1 Preferred Stock, Series B Prime Preferred Stock and Series B-1 Prime Preferred Stock outstanding as of immediately prior to the Effective Time on an as-converted to Target Common Stock basis plus the number of shares of Series B-1 Preferred Stock underlying the Eligible Target Warrants outstanding as of immediately prior to the Effective Time which are exercisable for shares of Series B-1 Preferred Stock by (ii) the Fully Diluted Amount, and multiplying such quotient by 100. (aa)“ Series B Aggregate Amount ” shall mean the sum of the Series B Preference Amount and the Series B Distribution Amount. (bb)“ Series B Per Share Amount ” shall mean (i) the Series B Aggregate Amount divided by (ii) the number of shares of Series B Preferred Stock, Series B-1 Preferred Stock, Series B Prime Preferred Stock and Series B-1 Prime Preferred Stock outstanding as of immediately prior to the Effective Time plus the number of shares of Series B-1 Preferred Stock underlying the Eligible Target Warrants outstanding as of immediately prior to the Effective Time which are exercisable for shares of Series B-1 Preferred Stock. (cc)“ Common Stock Distribution Amount ” shall mean an amount equal to the Distribution Amount minus the Series A Distribution Amount, Series A-1 Distribution Amount and Series B Distribution Amount. (dd)“ Common Per Share Amount ” shall mean (i) the Common Stock Distribution Amount divided by (ii) the number of shares of Target Common Stock outstanding as of immediately prior to the Effective Time plus the number of shares of Target Common Stock underlying the Eligible Vested Target Options plus the number of shares of Target Common Stock underlying the Eligible Target Warrants outstanding as of immediately prior to the Effective Time which are exercisable for shares of Target Common Stock. 1.2 Other Definitions . As used in this Agreement, the following terms shall have the following meanings: “ 401(k) Plan ” has the meaning set forth in Section 6.7(d)
